Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 1, 1978, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Upon reviewing the record, we have reached the conclusion that the evidence of defendant’s guilt was sufficient to sustain his conviction of burglary in the third degree (see People v Castillo, 47 NY2d 270; People v Terry, 43 AD2d 875; see, also, People v Mackey, 49 NY2d 274; cf. People v Torres, 56 AD2d 640). In addition, although we are cognizant of the holding in Sandstrom v Montana (442 US 510), it is our belief that any error which may have been committed by the trial court during its charge to the jury on presumed intent was harmless beyond a reasonable doubt (see People v Fournier, 70 AD2d 491; see, also, People v Reyes, 71 AD2d 1034; cf. People v Thomas, 71 AD2d 280). We have considered defendant’s remaining contentions and find them to be without merit. Titone, J. P., Gulotta, Margett and O’Connor, JJ., concur.